DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2.	The drawings were received on 3 August 2022.  These drawings are acceptable.

Response to Arguments

3.	Applicant’s arguments, see page 7, lines 9-15, filed 3 August 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn in view of the above noted replacement drawings. 

4.	Applicant’s arguments, see page 7, line 16 to page 8, line 8, filed 3 August 2022, with respect to the 35 USC 112(b) rejection of claims 1-13 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1-13 has been withdrawn in view of the amendments to the claims. The Examiner notes, however, that a new rejection under 35 USC 112(b) against the amended claims is presented below. 

5.	Applicant’s arguments, see page 8, line 9 to page 14, line 15, especially page 8, line 17 to page 9, line 22 and page 13, line 1 to page 14, line 15, filed 3 August 2022, with respect to the 35 USC 103 rejections of claims 1-13 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-13 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record does not teach or fairly suggest the carbon capture filter device of claim 1 (or of new claim 14) consisting of only the recited components.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 6 and 7 recite the limitation "the regular air filter" in lines 13, 1-2, and 1-2, respectively.  There is insufficient antecedent basis for this limitation in the claim. 
The Examiner notes that this rejection could overcome by rewriting the limitations as “the air filter”.

	Claims 1 and 14 recite the limitations “the carbon capture filter comprising” and “the filter comprising” at lines 4 and 5 and 5 and 6, respectively. This renders the scope of the claims indefinite since the claims previously recite the transitional phrase “consisting of” at line 2. In other words, the closed-ended transitional phrase “consisting of” at line 2 limits the claim language to only the recited components, while the open-ended transitional phrase “comprising” could allow for additional components to be present. 
	Claims 2-13 are likewise rejected due to their dependence from claim 1.
The Examiner notes that this rejection could be overcome by rewriting the phrase “comprising” in claims 1 and 14 as “consisting of” to be consistent with the transitional phrase recited at line 2.

Claims 11-13 recite the carbon capture filter being inserted into or coupled to a radiator. However, it is not clear if the radiator is intended to from a part of the claimed device, especially in view of the fact that parent claim 1 recites the transitional phrase “consisting of”.
The Examiner notes that this rejection could be overcome by adding a phrase along the lines of “is capable of” or “is configured for” following the phrase “the carbon capture filter” to clarify that the radiator is not intended to form a part of the claimed device.

Allowable Subject Matter

8.	Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        


jmg
November 1, 2022